     Case 3:18-cr-03071-WQH Document 125 Filed 07/08/19 PageID.854 Page 1 of 2



1      Michael L. Lipman (SBN 66605)
2      Karen Lehmann Alexander (SBN 265926)
       DUANE MORRIS LLP
3      750 B Street, Suite 2900
4      San Diego, CA 92101-4681
       E-mail: mllipman@duanemorris.com
5               klalexander@duanemorris.com
6      Attorneys for Defendant, Oliver Lindsay
7
8                        IN THE UNITED STATES DISTRICT COURT
9                    FOR THE SOUTHERN DISTRICT OF CALIFORNIA
10
      UNITED STATES OF AMERICA,               Case No. 18-CR-3071 WQH (MDD)
11
12                 Plaintiff,                 NOTICE OF MOTION AND MOTION TO
                                              TO SEVER
13
            v.
14                                            Judge: Hon. William Q. Hayes
      GANNON GIGUIERE (1), and                Date: August 5, 2019
15                                            Time: 2:00 p.m.
      OLIVER LINDSAY (2),
16                                            Courtroom: 14B
                   Defendants.
17
18
19
20
21
22
23
24
25
26
27
28
                                                 1
                 NOTICE OF MOTION AND MOTION TO SEVER DEFENDANTS OR COUNTS AT TRIAL
                                  CASE NO. 18-CR-3071 WQH (MDD)
     Case 3:18-cr-03071-WQH Document 125 Filed 07/08/19 PageID.855 Page 2 of 2



1            TO ALL PARTIES AND THEIR COUNSEL:
2            PLEASE TAKE NOTICE that on August 5, 2019, at 2:00 p.m., or as soon
3      thereafter as the matter may be heard, in Department 14B of the above-entitled Court,
4      Defendant Oliver Lindsay (“Lindsay”) will move this Court for an Order severing the
5      parties or counts for trial. This Motion is based on the accompanying memorandum
6      of points and authorities and any other materials that may come to the Court’s
7      attention.
8
9      Dated: July 8, 2019                           DUANE MORRIS LLP
10
                                                By: /s/Karen Lehmann Alexander
11                                                  Michael L. Lipman
12                                                  Karen Lehmann Alexander
                                                    Attorneys for Defendant Oliver Lindsay
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 2
                NOTICE OF MOTION AND MOTION TO SEVER DEFENDANTS OR COUNTS AT TRIAL
                                 CASE NO. 18-CR-3071 WQH (MDD)
